Case 8:18-cv-02608-SDM-AAS Document 99-5 Filed 05/10/19 Page 1 of 5 PageID 3224




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


     HEALTHPLAN SERVICES, INC.,

               Plaintiff,

                              v.                       Case No. 8:18-CV-02608-SDM-AAS
     RAKESH DIXIT, ET AL.

               Defendants.


                   STIPULATED AGREEMENT REGARDING DISCOVERY OF
                        ELECTRONICALLY STORED INFORMATION

              This agreement regarding the discovery of electronically stored information
    (“Agreement”) is made and entered into by and between the undersigned counsel on behalf of
    their respective clients (collectively, the “Parties”) effective as of May 3, 2019 (“Effective
    Date”).
              1.      This Agreement supplements all other discovery rules and orders. It streamlines
    Electronically Stored Information (“ESI”) production to promote a “just, speedy, and
    inexpensive determination of this action, as required by Federal Rule of Civil Procedure 1.”
    This Agreement incorporates by reference the definitions and provisions set forth in the
    Protective Agreement.
              2.      The Parties may amend this Agreement without an additional court order by
    executing a joint stipulation identifying the modification.
              3.      As in all cases, costs may be shifted for disproportionate ESI production
    requests pursuant to Federal Rule of Civil Procedure 26. Likewise, a party’s nonresponsive or
    dilatory discovery tactics are cost-shifting considerations.




                                                Page 1 of 5
Case 8:18-cv-02608-SDM-AAS Document 99-5 Filed 05/10/19 Page 2 of 5 PageID 3225




           4.      A Party’s meaningful compliance with this Agreement and efforts to promote
    efficiency and reduce costs will be considered in cost-shifting determinations.
           5.      The Parties are expected to comply with the Federal Rules of Civil Procedure
    and are encouraged to meet and confer regarding Electronically Stored Information
    preservation, systems that contain discoverable ESI, search and production, phasing of
    discovery, and opportunities to reduce costs and increase efficiency.
           6.      The Parties agree that all documents existing in electronic format shall be
    produced in native file format and/or Tagged Image File Format (TIFF, or .TIF) with load files.
    The Parties agree that native files and/or TIFF plus load files should include, where applicable,
    all relevant metadata. Each TIFF image shall be electronically stamped with a confidentiality
    designation and a unique corresponding Bates number and prefix to identify the producing
    party, in accordance with the Middle District of Florida Discovery Handbook, Section III.B.5.
    E-Integrate and Kutsomarkos have agreed to produce all documents in native file format,
    which HealthPlan will process and Bates stamp on behalf of E-Integrate and Kutsomarkos.
           7.      General ESI production requests under Federal Rules of Civil Procedure 34 and
    45 shall not include email or other forms of electronic correspondence (collectively “email”).
    To obtain email, Parties must propound specific email production requests.
           8.      Email production requests shall only be propounded for specific issues, rather
    than general discovery of a product or business.
           9.      Email production requests shall be phased to occur after the Parties have
    exchanged initial disclosures and basic documentation. While this provision does not require
    the production of such information, the Court encourages prompt and early production of this
    information to promote efficient and economical streamlining of the case.
           10.     Email production requests shall identify the custodian, search terms, and time
    frame. The Parties shall cooperate to identify the proper custodians, proper search terms and
    proper timeframe as set forth herein.



                                               Page 2 of 5
Case 8:18-cv-02608-SDM-AAS Document 99-5 Filed 05/10/19 Page 3 of 5 PageID 3226




           11.     Rakesh Dixit, Feron Kutsomarkos, E-Integrate, Inc., Knowmentum, Inc., and
    Media Shark Productions shall limit their email production requests to a sum total of fifteen
    custodians for all such requests, and Healthplan Services, Inc., shall limit its email production
    requests to a sum total of fifteen custodians for all such requests. The Parties may jointly agree
    to modify this limit in writing without the Court’s leave. The Court shall consider contested
    requests for additional custodians, upon showing a distinct need based on the size, complexity,
    and issues of this specific case. Cost-shifting may be considered as part of any such request.
           12.     Each requesting party shall limit its email production requests to a total of
    twenty search terms per custodian. The Parties may jointly agree to modify this limit without
    the Court’s leave. The Court shall consider contested requests for additional search terms per
    custodian, upon showing a distinct need based on the size, complexity, and issues of this
    specific case. The Court encourages the parties to confer on a process to test the efficacy of
    the search terms.     The search terms shall be narrowly tailored to particular issues.
    Indiscriminate terms, such as the producing company’s name or its product name, are
    inappropriate unless combined with narrowing search criteria that sufficiently reduce the risk
    of overproduction. A conjunctive combination of multiple words or phrases (e.g., “computer”
    and “system”) narrows the search and shall count as a single search term. A disjunctive
    combination of multiple words or phrases (e.g., “computer” or “system”) broadens the search,
    and thus each word or phrase shall count as a separate search term unless they are variants of
    the same word. Use of narrowing search criteria (e.g., “and,” “but not,” “w/x”) is encouraged
    to limit the production and shall be considered when determining whether to shift costs for
    disproportionate discovery. Should a Party serve email production requests with search terms
    beyond the limits agreed to by the Parties or granted by the Court pursuant to this paragraph,
    this shall be considered in determining whether any Party shall bear all reasonable costs caused
    by such additional discovery.




                                               Page 3 of 5
Case 8:18-cv-02608-SDM-AAS Document 99-5 Filed 05/10/19 Page 4 of 5 PageID 3227




           13.     Nothing in this Agreement prevents the Parties from agreeing to use technology
    assisted review and other techniques insofar as their use improves the efficacy of discovery.
           14.     One or more copies or counterparts of this Agreement may be executed, and
    each such copy or counterpart shall constitute a duplicate original hereof.




                                              Page 4 of 5
Case 8:18-cv-02608-SDM-AAS Document 99-5 Filed 05/10/19 Page 5 of 5 PageID 3228




    Date: May 9, 2019May 8, 2019


   /s/                                             /s/
   Jeffrey W. Gibson (FBN: 568074)                 Alejandro J. Fernandez (FBN: 32221)
   Thomas R. Farrior (FBN: 111965)                 Board Certified in Intellectual Property Law
   Justin L. Dees (FBN: 48033)                     Stephen J. Leahu (FBN: 54037)
   MacFarlane, Ferguson & McMullen                 Board Certified in Intellectual Property Law
   201 N. Franklin Street, Suite 2000              BRINKS GILSON & LIONE
   Tampa, FL 33602                                 SunTrust Financial Centre, Suite 3500
   E-mail: jg@macfar.com                           401 E. Jackson Street
   E-mail: trf@macfar.com                          Tampa, FL 33602
   E-mail: jdees@macfar.com                        E-mail: afernandez@brinksgilson.com
   Telephone No. (813) 273-4200                    E-mail: sleahu@brinksgilson.com
   Telefacsimile No. (813) 273-4396                Telephone No. (813) 275-5020
                                                   Telefacsimile No. (813) 275-5021
   Attorneys for Defendants Rakesh Dixit,
   E-Integrate, Inc., Knowmentum, Inc., and        William H. Frankel (IL No. 3127933)
   Media Shark Productions, Inc.                   Admitted Pro Hac Vice
                                                   Andrew J. Avsec (IL No. 6292313)
                                                   Admitted Pro Hac Vice
   /s/                                             BRINKS GILSON & LIONE
   Shyamie Dixit, Jr. (FBN: 719684)                NBC Tower, Suite 3600
   Robert L. Vessel (FBN: 314536)                  455 N. Cityfront Plaza Drive
   Dixit Law Firm, PA                              Chicago, Illinois 60611
   3030 N. Rocky Point Dr. West, Suite 260         E-mail: aavsec@brinksgilson.com
   Tampa, FL 33607                                 E-mail: wfrankel@brinksgilson.com
   E-mail: sdixit@dixitlaw.com                     Telephone No. (312) 321-4200
   E-mail: rvessel@dixitlaw.com                    Telefacsimile No. (312) 321-4299
   Telephone No. (813) 252-3999
   Telefacsimile No. (813) 252-3997                Evi T. Christou (D.C. Bar No.1600066)
                                                   Admitted Pro Hac Vice
   Attorneys for Defendants Feron                  BRINKS GILSON & LIONE
   Kutsomarkos and                                 1775 Pennsylvania Ave., NW, Suite 900
   co-counsel for E-Integrate, Inc.                Washington, D.C. 20006
                                                   E-mail: echristou@brinksgilson.com
                                                   Telephone No. (202) 296-6923
                                                   Facsimile No. (202) 296-8701

                                                   Attorneys for Plaintiffs
                                                   Healthplan Services, Inc.




                                              Page 5 of 5
